Exhibit 10.1




PARKS! AMERICA, INC.




EMPLOYMENT AGREEMENT




This Employment Agreement (this "Agreement") is hereby entered into and made
effective this first day of June 2014, by and between Parks! America, Inc., a
Nevada corporation, with its principal place of business located at 1300 Oak
Grove Road Pine Mountain, Georgia 31822 (the "Company"), and Dale Van Voorhis of
5684 Pioneer Trail, Hiram, Ohio ("Van Voorhis").




RECITALS




1.

The Company is engaged in the business of developing theme parks and attractions
and related service enterprises and desires to acquire and retain qualified,
experienced leadership in this endeavor.




2.

Van Voorhis has been an officer and Director of the Company since 2009.




3.

In view of his effective service in the operation and financial management of
the Company, the Company has determined that it desires to continue the
employment of Van Voorhis, as Chief Executive Officer of the Company and as a
member of the Board of Directors according to the terms as set forth below.




4.

Van Voorhis desires to be employed by the Company as its Chief Executive
Officer.




NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants, promises, terms and conditions hereinafter set forth, the parties
hereto agree as follows:




I.

EMPLOYMENT




The Company hereby employs, engages and hires Van Voorhis, on a part-time basis,
as its Chief Executive Officer, on the terms and conditions hereinafter set
forth, and Van Voorhis hereby accepts such employment and agrees to perform such
services and duties and to carry out such responsibilities as hereinafter set
forth and as further clarified in Schedule "A" attached hereto.




II.

TERMS OF EMPLOYMENT The term of employment under this Agreement shall be for a
period of two (2) years commencing as of June 1, 2014 and terminating on May 31,
2016.




III.

SERVICES, DUTIES AND RESPONSIBILITIES




1.

On a part time-basis, Van Voorhis will faithfully and to the best of his ability
serve the Company in his capacity as its Chief Executive Officer and a member of
the Board of Directors, subject to the policy direction of the Board of
Directors of the Company. Van Voorhis shall perform such services and duties as
are customarily performed by one holding the positions of Chief Executive
Officer of a public corporation.




2.

As Chief Executive Officer, Van Voorhis shall be responsible for the overall
management of the Company's business. Van Voorhis will devote his energy and
skill on a part-time basis to his employment with the Company. Such duties shall
be rendered where Van Voorhis elects, and at such other place or places as the
Company shall require or as interests, needs, business or opportunity of the
Company shall require, subject to the part time-nature of this employment.




3.

Van Voorhis shall be responsible for reporting to the Board of Directors of the
Company.




4.

Van Voorhis shall not directly or indirectly represent or be engaged by or be an
employee of any other person, firm or corporation or be engaged for his services
as an officer, general manager or consultant in any other business or enterprise
in competition with the Company, subject to the conditions and limitations
provided in Article IX, Section 3 hereof,. It is understood, however, that the
foregoing in no way prevents Van Voorhis from owning stock or having an economic
interest in other businesses or enterprises. Furthermore, Van Voorhis may serve
on the board of directors of other companies so long as such service does not
conflict with his interest in and duties to the Company and he may be an
officer, director, and/or shareholder in any family or personal investment
business so long as it does not conflict with his interest in and duties to the
Company.





--------------------------------------------------------------------------------




IV.

COMPENSATION




1.

Salary. Commencing June 1, 2014, the Company shall pay Van Voorhis a salary at
the rate of $90,000.00 (Ninety Thousand Dollars) per year, payable monthly on
the last day of each month. Said salary will be subjected to withholding taxes,
e.g., Federal Income Tax, FICA, and State and/or Local Withholding Taxes.
Whereas such salary shall not be decreased during the term of this Agreement
without the consent of Van Voorhis, it shall be subject to review by the
Company’s Board of Directors annually. The salary shall be guaranteed during the
entire 2-year term of this Agreement. The Company shall also reimburse Van
Voorhis for all reasonable business expenses incurred by him as the Chief
Executive Officer and/or a Board Member of the Company, including expenses
incurred by him with respect to his wife when it is necessary for her to
accompany him on business trips for the Company and/or attending business or
social functions.




V.

DIRECTORS AND OFFICERS INSURANCE




The Company has purchased and maintains Directors’ and Officers’ liability
insurance, including coverage for Dale Van Voorhis in his capacity as an officer
and as Chairman of the Board of Directors of the Company and as a member of the
Board of Directors of the Company, in an amount of not less than $3,000,000.00
(Three Million Dollars).




VI.

INDEMNIFICATION




The Company shall indemnify Van Voorhis, his heirs, executors, administrators
and assigns, against, and he shall be entitled without further act on his part
to be indemnified by the Company for all claims against him and expenses,
including, but not limited to, amounts of judgments, reasonable settlement of
suits, attorney fees and related costs of litigation, reasonably incurred by him
in connection with or arising out of any action, suit or cause of action against
the Company and/or against Van Voorhis as a result of his having been an officer
and/or Director of the Company, or, at its request, of any other corporation
which the Company owns or of which the Company is a stockholder or creditor,
whether or not he continues to be such officer or Director at the time of
incurring said expenses. The foregoing right of indemnification shall not be
exclusive of other rights to which Van Voorhis may be entitled. The foregoing
right of indemnification shall not apply to claims where Van Voorhis is
conclusively shown to have committed acts of malfeasance or gross negligence.




VII.

BUSINESS EXPENSE REIMBURSEMENT




The Company shall reimburse Van Voorhis for all reasonable business expenses
incurred by him in the performance of his services, duties and responsibilities,
including but not limited to, transportation, travel expenses, board and room,
entertainment, and other business expenses incurred within the scope of his
duties, such requests for reimbursement to be supported by receipts, bills and
other records acceptable to the Chief Financial Officer of the Company. If Van
Voorhis travels to the IAAPA Convention with his wife, Bonita Von Voorhis, her
travel expenses shall be reimbursed as well. If reimbursement, advances or
allowances are based on permitted mileage or per diem rates, then Van Voorhis
shall submit specification of relevant mileage, destination, dates and other
supporting information typically required for tax purposes.




VIII.

TERMINATION OF EMPLOYMENT




1.

Termination for Cause, Generally. Under this Agreement, the Company shall have
the right to terminate the employment of Van Voorhis for “cause,” which shall
consist of two classes: “Class 1” shall mean termination where there are acts or
omissions involving malfeasance on the part of Van Voorhis (as further described
below), and “Class 2” shall refer to a termination of Van Voorhis by the Board
of Directors where no action or inaction involving malfeasance (“no-fault”) is
alleged. Upon termination in either case, all Company property and credit cards
in the possession and control of Van Voorhis must be returned to the Company.




2.

Malfeasance Termination for Cause – Class 1. In the event the employment of Van
Voorhis is terminated for Class 1 cause, then, all compensation, including
salary, stock options, bonuses, deferred compensation and benefits will cease
immediately. Termination for Class 1 cause includes, but is not limited to, the
following conduct:




(1)

Breach of any restrictive covenant contained herein against competition or
disclosure of trade secrets;




(2)

Continued failure and refusal to carry out the duties and responsibilities of
office under this Agreement within a reasonable time following written notice
from the Board of Directors requiring the subject performance;





2




--------------------------------------------------------------------------------




(3)

Failure to cure a material breach of this Agreement within ten (10) days after
receiving written notice from the Board of Directors to cure such breach;




(4)

Failure to cease conduct unbecoming an officer of the Company after the receipt
of written notice from the Board of Directors to cease such




(5)

Commission of a felony.




3.

No-Fault Termination – Class 2




(a)

Simple Termination. In the event of a Class 2 (no fault) termination of Van
Voorhis as the result of a decision by the Board of Directors to terminate his
employment or to materially change his responsibilities or title as Chief
Executive Officer or termination because the Company ceases doing business for
any reason whatsoever, Van Voorhis shall be entitled to the amount of his salary
for the entire remainder of the then existing term of this Agreement.




(b)

Sale/Take-Over Termination Payment. In the event the employment of Van Voorhis
is terminated or his responsibilities or circumstances of his employment are
materially changed following the sale of the business (either asset or stock
sale), merger, consolidation, or by "takeover" or change in control, then Van
Voorhis shall be entitled to a termination payment of $225,000.00 (Two Hundred
and Twenty-Five Thousand Dollars), in addition to the amount of his salary for
the then existing remainder of the term of this Agreement.




(c)

Resignation. In the event that Van Voorhis resigns as Chief Executive Officer of
the Company, then, unless a different compensation is otherwise mutually agreed
upon in writing between the parties, Van Voorhis will be entitled to one (1)
month's salary following his notice of resignation. All rights to stock options,
bonuses or deferred compensation not granted or vested shall be relinquished by
Van Voorhis upon his giving such notice of his resignation.




(d)

Death or Disability. In the event Van Voorhis' employment is terminated by death
or upon medical certification of total disability ("disability"), then the
following will apply as the case may be:




(i)

In the event of Van Voorhis' death, the Company shall:




Pay to Van Voorhis' designated beneficiary an amount equal to Van Voorhis'
salary for a six (6) month period next following his death. As of this date of
this Agreement, Van Voorhis’ designated beneficiary is his wife, Bonita Van
Voorhis.




(ii)

In the Event of Van Voorhis' disability, the Company shall:




Pay to Van Voorhis an amount equal to Van Voorhis' salary for a six (6) month
period next following medical notice to the Company of disability.




IX.

RESTRICTIVE COVENANTS




1.

Confidential information. Van Voorhis covenants not to disclose the following
specified confidential information to competitors or to others outside of the
scope of reasonably prudent business disclosure, at any time during or after the
termination of his employment by the Company.




a.

Customers lists, contracts, and other sales and marketing information;




b.

Financial information, cost data;




c.

Formulas, trade secrets, processes and devices related to the operation of the
theme parks;




d.

Supply sources, contracts;




e.

Business opportunities relating to developing new business for the Company;




f.

Proprietary plans, procedures, models and other proprietary information of the
Company.





3




--------------------------------------------------------------------------------




2.

Affirmative Duty to Disclose. Van Voorhis shall promptly communicate and
disclose to the Company all observations made, information received, and data
maintained relating to the business of the Company obtained by him as a
consequence of his employment by the Company. All written material, possessed
during his employment with the Company concerning business affairs of the
Company or any of its affiliates, are the sole property of the Company and its
affiliates, and Van Voorhis is obligated to make reasonably prompt disclosures
of such information and documents to the Company, and, further, upon termination
of this Agreement, or upon request of the Company, Van Voorhis shall promptly
deliver the same to the Company or its affiliates, and shall not retain any
copies of same.




3.

Covenant Not to Compete. For a period of one (1) year following the termination
of his employment with the Company. Van Voorhis shall not work, directly or
indirectly, for a competitor of the Company, nor shall he himself establish a
competitive business. This restrictive covenant shall be limited to businesses
that compete in the theme park business in market areas within 100 miles of
Company parks or which Company has designated, during the term of this
Agreement, for acquisition, within one (1) year.




4.

Material Harm Upon Breach. The parties acknowledge the unique and secret nature
of the Company's procedures for acquisition of theme parks and related
businesses rand of related proprietary information, and that material
irreparable harm occurs to the Company if these restrictive covenants are
breached. Further, the parties hereto acknowledge and agree that injunctive
relief is not an exclusive remedy and that an election on the part of the
Company to obtain an injunction does not preclude other remedies available to
the Company.




5.

Arbitration. Any controversy, claim, or matter in dispute occurring between
these parties and arising out of or relating to this Agreement shall he
submitted by either or both of the parities to arbitration administered by the
American Arbitration Association or its successor and said arbitration shall be
final, absolute and non-appealable. The Commercial Arbitration Rules of the
American Arbitration Association shall apply subject to the following
modifications:




a.

The venue for said arbitration shall be LaGrange, Georgia, and the laws of the
State of Georgia relating to arbitration shall apply to said arbitration.




b.

The decision of the arbitration panel may be entered as a judgment in any court
of general jurisdiction in any state of the United States or elsewhere.




X.

NOTICE




Except as otherwise provided herein, all notices required by this Agreement as
well as any other notice to any party hereto shall be given by certified mail
(or equivalent), to the respective parties as required under this Agreement or
otherwise, to the following addresses indicated below or to any change of
address given by a party to the others pursuant to the written notice,




COMPANY:

Parks! America, Inc.

P.O. Box 1197

Pine Mountain, Georgia 31822




VAN VOORHIS:

Dale Van Voorhis

5684 Pioneer Trail

Hiram, Ohio 44234




XI.

PORT ROYAL HOLDINGS, LLC




Port Royal Holdings, LLC (“Port Royal”) is an entity with offices at One West
125th Street, LLC, 26 California Road, Mount Vernon, New York 10552. Port Royal
owns certain real property located in the City of Jasper, Pickens County,
Georgia, which it is in the planning process of developing. Van Voorhis has been
hired by Port Royal, on a part time basis, as its Chief Executive Officer and
Chairman of the Board of Directors.




The Company is satisfied that Port Royal is not a competing business with the
Company and that Van Voorhis serving as its Chief Executive Officer and Chairman
of the Board will not interfere with his performing his duties as Chief
Executive Officer and as Chairman of the Board of Directors of the Company.




XII.

GENERAL PROVISIONS




1.

Entire Agreement. This Agreement constitutes and is the entire Agreement of the
parities and supersedes all other prior understandings and/or Agreements between
the parties regarding the matters herein contained, whether verbal or written.





4




--------------------------------------------------------------------------------




2.

Amendments. This Agreement may be amended only in writing signed by both
parties.




3.

Assignment. No party of this Agreement shall be entitled to assign his or its
interest herein without the prior written approval of the other party.




4.

Execution of Other Documents. Each of the parties agrees to execute any other
documents reasonably required to fully perform the intentions of this Agreement.




5.

Binding Effect. This Agreement shall inure to and be binding upon the parties
hereto, their agents, employees, heirs, personal representatives, successors and
assigns.




6.

No Waiver of Future Breach. The failure of one party to insist upon strict
performance or observation of this Agreement shall not be a waiver of any future
breach or of any terms or conditions of this Agreement.




7.

Execution of Multiple Originals. Two (2) original counterparts of this Agreement
shall be executed by these parties. This Agreement may be executed by FAX or
scanned signature, with such signatures treated as original signatures.




8.

Applicable Law. This Employment Agreement shall be governed by, and construed,
in accordance with the applicable laws of the State of New York.
















WHEREFORE, this Agreement is hereby executed and made effective the day and year
first above written.







PARKS! AMERICA, INC.










By:

/s/ Charles A. Kohnen

Charles A. Kohnen, Director




/s/ Dale Van Voorhis

Dale Van Voorhis





5




--------------------------------------------------------------------------------




SCHEDULE 'A'




Job Description for Chief Executive Officer, Dale Van Voorhis




Strategic Oversight




·

Work with the Board in establishing and communicating Company mission statement
and core values

·

Identify potential acquisitions

·

Lead market assessment and due diligence efforts for potential acquisitions

·

Lead efforts in negotiations of acquisition

·

Report to Board of Directors on matters material to the company




Operations




·

Serve as primary internal and external -facing company officer

·

Primary responsibility for oversight of parks operations

·

Supervise park presidents as direct reports regarding daily operating activities

·

Work with COO on non-ordinary course operating decisions for parks and staffing
subsidiaries

·

Make recommendations for hire/fire decisions - Finance

·

Primary responsibility for developing annual operating budget and capital
expenditure forecast in connection with local park presidents and COO

·

Coordinate with COO to maintain adherence to annual operating budget








6


